Exhibit 10.9

 


SHARE PURCHASE PROGRAM AGREEMENT


 

                SHARE PURCHASE PROGRAM AGREEMENT dated as of December 15, 2000,
and amended as of February 14, 2008, among DEXIA CREDIT LOCAL (successor to
DEXIA PUBLIC FINANCE BANK), a French corporation (“DCL”), DEXIA HOLDINGS, INC.,
a Delaware corporation (“DHI”), and FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.,
a New York corporation (“FSA”).

 

                WHEREAS, DCL owns a majority of the outstanding shares of
capital stock of DHI; and DHI owns all the outstanding shares of capital stock
of FSA (other than shares issued under the Program referred to below);

 

                WHEREAS, FSA established a Share Purchase Program (the
“Program”) pursuant to the Share Purchase Program Agreement dated as of
September 4, 2000 (the “Initial Agreement”) for directors of FSA, pursuant to
which directors of FSA are entitled to purchase from DHI shares of FSA common
stock for cash, and are further entitled to resell such shares to DCL upon the
terms and subject to the conditions set forth therein;

 

                WHEREAS, FSA allows directors of FSA to invest in phantom shares
of FSA common stock with terms similar to the Program under the FSA Deferred
Compensation Plans (the “DCP”) and Supplemental Executive Retirement Plans (the
“SERP”), with FSA entitled to hedge such DCP and SERP investments by purchasing
from DHI shares of FSA common stock for cash that may, in turn, be resold to DCL
upon the terms and subject to the conditions set forth in in the Initial
Agreement;

 

                WHEREAS, the parties amended the Program as of December 15,
2000, to replace and correct the Initial Agreement, with retroactive effect, to,
among other things, change the purchase price per Program Share from $76.00 to
$78.766, make corresponding changes to the Resale Price and number of Program
Shares (as such terms are defined herein) and limit the obligation of DCL to
repurchase Program Shares; and

 

                WHEREAS, the parties hereto desire to further amend the Program
in order to address the impact of capital contributions by FSA shareholders upon
Program Shares and Phantom Program Shares as provided herein.

 

                NOW, THEREFORE, in consideration of the premises, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

                Section 1.  Purchase and Sale of Program Shares by Directors. 
(a)  Initial Subscriptions.  During the Subscription Period (as defined below),
DHI was entitled to sell shares of FSA common stock (“Program Shares”) to
directors of FSA (individually, a “Participant” and, collectively, the
“Participants”) for a purchase price, payable in cash, of U.S. $76.00 per share;
provided, however, that (a) the Subscription Period commenced on September 4,
2000, and terminated on the date 30 days thereafter; (b) each Participant

 

 

 

--------------------------------------------------------------------------------


 

could subscribe for up to U.S. $10 million of Program Shares (131,578 Program
Shares); (c) such subscriptions for Program Shares were made by submission to
FSA of a duly completed Subscription Application, substantially in the form of
Exhibit A to the Initial Agreement; (d) Program Shares were required to be
delivered to Participants against receipt of payment; (e) if payment for any
Program Shares was not received by DHI within 5 business days after the
expiration of the Subscription Period, then the related subscription would be
null and void; and (f) initial subscriptions for a specified dollar amount of
Program Shares at $76.00 per share under the Initial Agreement shall be revised,
upon the consent of the subscribers to this Agreement, to represent
subscriptions (pursuant to Subscription Applications in the form of Exhibit A
hereto) for the same dollar amount (rounded up to the nearest whole number of
shares, with a limit of 126,958 shares) at $78.766 per share effective from
inception in accordance with this Agreement.

 

                (b)  Subsequent Subscriptions.  After expiration of the
Subscription Period, DHI agrees to sell Program Shares to Participants for a
purchase price, payable in cash in U.S. dollars, equal to the Resale Price (as
defined in Section 4 hereof) per share; provided, however, that (a) each
Participant may subscribe for up to 126,958 Program Shares and Phantom Program
Shares in the aggregate; (b) such subscriptions for Program Shares may be made
by submission to FSA of a duly completed Subscription Application, substantially
in the form of Exhibit B hereto, prior to the end of a calendar quarter, with
the Resale Price determined as of the close of such calendar quarter; (c) FSA
shall notify each subscribing Participant of the Resale Price (the “Resale Price
Notification”) within 45 days after the end of the calendar quarter in which the
Participant made his or her subscription; (d) Program Shares shall be delivered
to Participants against receipt of payment; and (e) if payment for any Program
Shares is not received by DHI within 5 business days after receipt by the
Participant of the Resale Price Notification, then the related subscription
shall be null and void.

 

                Section 2.  Deemed Purchases of Phantom Program Shares; Purchase
and Sale of Program Shares by FSA.  (a) Initial Deemed Investments.  During the
Subscription Period, FSA allowed Participants to make phantom investments in
Program Shares (“Phantom Program Shares”) under the DCP and SERP; provided,
however, that (a) each Participant could make deemed investments in and/or
subscribe for up 131,578 Phantom Program Shares and Program Shares in the
aggregate; (b) such deemed investments in Phantom Program Shares were made by
submission to FSA of a duly completed Election Form, substantially in the form
of Exhibit C to the Initial Agreement; (c) such deemed investments in Phantom
Program Shares were effected on the fifth business day after expiration of the
Subscription Period, subject to the general terms and provisions of the DCP and
SERP; (d) deemed investments in Phantom Program Shares could not exceed the
available account balances in the Participant’s DCP and SERP accounts; and
(e) initial deemed investments for a specified dollar amount of Phantom Program
Shares at $76.00 per share shall be revised, upon the consent of the
Participants to this Agreement, to represent deemed investments (pursuant to
DCP/SERP Election Forms in the form of Exhibit C hereto) for the same dollar
amount at $78.766 per share (rounded up to the nearest whole number of shares,
with a limit of 126,958 shares) effective from inception in accordance with this
Agreement.

 

 

2

--------------------------------------------------------------------------------


 

                (b)  Subsequent Deemed Investments.  After expiration of the
Subscription Period, FSA intends to allow Participants to make deemed
investments in Phantom Program Shares under the DCP and SERP; provided, however,
that (a) each Participant may make deemed investments in and/or subscribe for up
to 126,958 Program Shares and Phantom Program Shares in the aggregate; (b) such
deemed investments in Phantom Program Shares may be made by submission to FSA of
a duly completed DCP/SERP Election Form, substantially in the form of Exhibit D
hereto, prior to the end of a calendar quarter, with the Resale Price determined
as of the close of such calendar quarter; (c) FSA shall notify each subscribing
Participant of the Resale Price (the “Resale Price Notification”) within 45 days
after the end of the calendar quarter in which the Participant made his or her
subscription, at which time such investment election shall be effected, subject
to the general terms and provisions of the DCP and SERP; and (d) deemed
investments in Phantom Program Shares may not exceed the available account
balances in the Participant’s DCP and SERP accounts.

 

(c)  Reinvestment Restriction for Phantom Program Shares.  Deemed investments
under the DCP and SERP in Phantom Program Shares shall remain in such deemed
investment until either (i) the Deferral Period applicable to such deemed
investment shall expire or (ii) FSA common shares shall cease to be outstanding.

 

                (d)  Purchase and Sale of Program Shares by FSA; Distribution of
Program Shares under DCP and SERP.  At any time or from time to time, DHI agrees
to sell to FSA, upon request, Program Shares up to an aggregate number of
Program Shares equal to the number of Phantom Program Shares subscribed to under
the DCP and SERP, for a purchase price, payable in cash in U.S. dollars, equal
to (i) U.S. $78.766 per share during the Subscription Period and (ii) the Resale
Price after the Subscription Period, with ABV per Share (as defined herein)
measured as of the end of the most recently completed calendar quarter; it being
agreed that initial subscriptions for a specified dollar amount of Program
Shares at $76.00 per share shall be revised to represent subscriptions for the
same dollar amount (rounded up to the nearest whole number of shares for each
DCP and SERP account) at $78.766 per share effective from inception in
accordance with this Agreement.  FSA agrees that investments in Phantom Program
Shares under the DCP and SERP shall be paid out in kind, after expiration of the
applicable deferral period, by delivery of Program Shares to the plan
participant, less any Program Shares withheld to satisfy required income tax
withholding.  Any Program Shares acquired by FSA may be transferred by FSA to
any Participant, who shall thereafter hold such Program Shares as if he or she
had acquired such Program Shares during the Subscription Period.

 

                (e)  Impact of Capital Contribution Upon Program Shares and
Phantom Program Shares.  In the event that DHI makes a contribution to the
capital of FSA, then (i) DHI shall promptly provide each holder of Program
Shares notice of the pro-rata capital contribution due therefrom, and each
holder of Program Shares shall make a pro-rata capital contribution, paid in
cash to the order of FSA, within 60 days of the date of capital contribution by
DHI, failing which such holder shall be deemed to have delivered a Repurchase
Notice, as of the date of the capital contribution by DHI, for the repurchase

 

 

3

--------------------------------------------------------------------------------


 

of Program Shares in an amount equal to the unpaid capital contribution due
therefrom (rounded up to the nearest whole number of shares); and (ii) each
holder of Phantom Program Shares shall be deemed to have his or her number of
Phantom Program Shares reduced by the same number as such holder would have been
reduced had such holder held Program Shares and failed to fund his or her
capital contribution in cash as provided in clause (i) above.

 

                Section 3.  Restrictions on Transfer.  (a)  Program Shares may
not be sold or otherwise transferred during the Restriction Period (as defined
herein); provided, however, that (i) Program Shares may be pledged or otherwise
encumbered with the consent of FSA, which consent shall not be unreasonably
withheld, and (ii) Program Shares may be transferred to the Participant’s
beneficiaries upon death of the Participant.

 

                (b)  For purposes hereof, the Restriction Period in respect of
each Participant shall commence on the date hereof and shall expire on the first
to occur of (i) the fourth anniversary of the date hereof and (ii) the date on
which such Participant shall cease to be a director of FSA.

 

                (c)  Each certificate evidencing Program Shares shall be
registered in the name of the Participant or FSA, as the case may be, and shall
bear a legend, substantially in the following form:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions of the Share Purchase Program
Agreement among Dexia Public Finance Bank, Dexia Holdings, Inc. and Financial
Security Assurance Holdings Ltd. (“FSA”), as amended from time to time.  A copy
of such Agreement may be reviewed upon request made to the General Counsel of
FSA, at the executive offices of FSA at 31 West 52nd Street, New York, New York.

 

                Section 4.  Repurchase of Program Shares by DCL.  Upon prior
written notice (a “Repurchase Notice”), DCL agrees to purchase Program Shares
from FSA or, after the Restriction Period, from any Participant (or any
permitted successor or assign thereof) for a purchase price, payable in cash in
U.S. dollars, equal to the Resale Price; provided, however, that (a) in no event
may a Repurchase Notice be delivered by any Participant prior to June 30, 2001;
(b) in the case of Program Shares acquired from DHI, then, after the first
anniversary of the expiration of the Participant’s membership on the FSA Board
of Directors (the “Anniversary Date”), the Resale Price shall be determined as
if the Repurchase Notice was delivered on the Anniversary Date, with ABV per
Share measured as of the close of the calendar quarter in which the Anniversary
Date occurred; (c) in the case of Program Shares acquired from FSA pursuant to
Section 2(d) hereof, in no event may a Repurchase Notice be delivered by any
Participant prior to six months after receipt of such Program Shares from FSA;
and (d) in the case of Program Shares acquired from FSA pursuant to
Section 2(d) hereof, then, after the Anniversary Date, the Resale Price shall be
determined as if the Repurchase Notice was delivered on the later of

 

 

4

--------------------------------------------------------------------------------


 

(i) the Anniversary Date and (ii) the first anniversary of receipt of such
Program Shares from FSA, with ABV per Share measured as of the close of the
calendar quarter in which the later of such two dates occurred.  For purposes
hereof, the Resale Price shall equal the product of (a) 1.4676 and (b) the
adjusted book value per share of FSA common stock (“ABV per Share”) determined
in accordance with the provisions for valuing performance share awards under the
FSA 1993 Equity Participation Plan, as amended to date; provided that any such
repurchase of Program Shares shall be made not later than the date 45 days after
the end of the calendar quarter in which the Repurchase Notice shall have been
delivered, with ABV per Share measured as of the close of such calendar quarter.

 

                Section 5.  Choice of Law and Forum and Service of Process. 
(a)  To the extent that an action is required to further, or otherwise is not
inconsistent with, arbitration pursuant to Section 6 hereof, each party hereby
irrevocably submits to the exclusive jurisdiction of any court of general
jurisdiction sitting in New York, New York, over any action or proceeding
arising out of or relating to this Agreement, and each party hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such court, except that actions or proceedings to collect on
judgments issued by a New York court may be brought in any jurisdiction where
the losing party has assets.  Each party hereby irrevocably waives the defense
of an inconvenient forum to the maintenance of such action or proceeding.  Each
party hereby irrevocably waives, to the fullest extent it may effectively do so,
any right to trial by jury of any action or proceeding arising out of or
relating to this Agreement.

 

                (b)  Each party hereby agrees that process in any action or
proceeding may be served by registered mail, return receipt requested, or in any
other manner permitted by the rules of the court in which the action or
proceeding may be brought.

 

                Section 6.  Arbitration.  (a)  As a condition precedent to any
action, any dispute or difference arising out of this Agreement shall be
referred to a Board of Arbitration (the “Board”) consisting of two arbitrators
and an umpire, all of whom shall be active or retired executive officers of
insurance or reinsurance companies having no direct or indirect financial
interest in either party or its affiliates.  An arbitrator shall be chosen by
each party to the dispute.  The umpire shall be chosen by the two arbitrators. 
Arbitration may be initiated by any party to this Agreement (or by any
Participant, as a third party beneficiary of this Agreement) (“Petitioner”)
against any party to this Agreement (“Respondent”) providing the other party or
parties with notice (in accordance with Section 7(c) of this Agreement)
demanding arbitration and naming its arbitrator.  Respondent will then have
thirty (30) days within which to designate its arbitrator after receiving
demand, in writing, from Petitioner.  If Respondent fails to designate its
arbitrator within such time, Petitioner is expressly authorized and empowered to
name the second arbitrator, and Respondent will not be deemed aggrieved
thereby.  The arbitrators will designate an umpire within thirty (30) days after
both arbitrators have been named.  If the two arbitrators do not agree within
thirty (30) days on the selection of an umpire, the umpire shall be designated
by the Center for Public Resources, Inc. or its successor

 

 

5

--------------------------------------------------------------------------------


 

organization or, if that entity shall no longer exist and have no successor, by
the American Arbitration Association.

 

                      (b)  The Board shall interpret this Agreement as an
honorable engagement and will make its award with a view to effecting the
general purpose and intent of this Agreement in a reasonable manner, rather than
in accordance with the technical interpretation of this Agreement.  The Board
will be relieved from all judicial formalities and may abstain from following
the strict rules of the law.  The decision of a majority of the Board will be
final and binding upon the parties.

 

                      (c)  Each party shall bear the cost of its arbitrator and
one-half of the fees of the umpire.  If both arbitrators are chosen by
Petitioner, as provided above, each party shall bear one-half of the fees of
both arbitrators and the umpire.  The remaining costs of the arbitration shall
be paid as the Board shall direct.  Notwithstanding the foregoing, in the event
of an arbitration involving a Participant in which the Participant shall
prevail, in whole or in part, then the costs of the arbitration shall be borne
by the other party or parties to the arbitration.

 

                      (d)  The arbitration shall take place in the City and
State of New York, unless the Board designates another location with the consent
of the parties.  The rules and procedures for pre-hearing investigations shall
be established by the Board and shall be completed within ninety (90) days after
the appointment of the umpire.  Petitioner shall submit its case in writing to
the Board within thirty (30) days after completion of the pre-hearing
investigations.  Respondent shall present its response in writing within thirty
(30) days after receipt of Petitioner’s case in writing.  A hearing shall be
held within thirty (30) days after submission of Respondent’s response.  The
Board shall render its decision within sixty (60) days after completion of the
hearing unless the parties consent to an extension.

 

                      (e)  The Board may alter the time periods contained in
this Section 6 for good cause.

 

                      (f)  This Section 6 shall survive the termination of this
Agreement.

 

                        Section 7.  Miscellaneous.

 

(a)  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.

 

(b)   Amendments.  Amendments of this Agreement shall be in writing and signed
by each party hereto.

 

(c)  Notices.  All notices and other communications provided for under this
Agreement shall be effective upon receipt, and shall be delivered to the address
(or facsimile number) set forth below or to such other address (or facsimile
number) as shall be designated by the recipient in a written notice to the other
parties hereto:

 

 

6

--------------------------------------------------------------------------------


 

 

(i)            if to DCL:  Dexia Credit Local, 1, passerelle des Reflets, Tour
Dexia—La Defense 2, F-92919 La Defense Cedex, Attention: Secretary General
(Facsimile:  331-43-92-81-50);

 

(ii)           if to DHI:  Dexia Holdings, Inc., in care of Financial Security
Assurance Holdings Ltd., 31 West 52nd Street, New York, New York 10019,
Attention: General Counsel (Facsimile: 212-339-0849); and

 

(iii)          if to FSA:  Financial Security Assurance Holdings Ltd., 31 West
52nd Street, New York, New York 10019, Attention: General Counsel (Facsimile:
212-857-0541).

 

(d)  Assignments.  This Agreement may not be assigned by any party without the
express written consent of the other parties.  Any assignment made in violation
of this Agreement shall be null and void.

 

(e)  Counterparts.  This Agreement may be executed in counterparts by the
parties hereto, and all such counterparts shall constitute one and the same
instrument.

 

(f)  Third Party Beneficiaries.  Each Participant (including any beneficiary or
permitted successor or assign thereof) shall be a third party beneficiary of
this Agreement, with the right and entitlement to enforce the provisions hereof
as if he or she were a party hereto.

 

(g)  Termination of Additional Subscriptions.  At any time after expiration of
the Subscription Period, DHI may, by prior written notice to FSA, terminate the
right of Participants to acquire additional Program Shares under Section 1
hereof or additional Phantom Program Shares under Section 2 hereof; provided,
however, that any such termination shall in no way impair any rights of FSA
under Section 2(d) hereof to acquire or transfer Program Shares as provided
therein.

 

(h)  Termination of Initial Agreement.  The Initial Agreement shall terminate,
and cease to be of any force or effect, upon receipt by FSA of consents to this
Agreement from each investor in Program Shares or Phantom Program Shares during
the Subscription Period.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

DEXIA CREDIT LOCAL,

 

 

 

 

 

By:

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

DEXIA HOLDINGS, INC.,

 

 

 

 

 

By:

 

 

 

Bruno Deletre, Chairman

 

 

 

 

 

 

 

 

 

 

FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.,

 

 

 

 

 

 

 

 

 

By:

 

 

 

Bruce E. Stern, General Counsel

 

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 


INITIAL SUBSCRIPTION APPLICATION


 

                The undersigned member (the “Participant”) of the Board of
Directors of Financial Security Assurance Holdings Ltd. (“FSA”) hereby
subscribes to the number of Program Shares set forth below in accordance with
Section 1(a) of the Share Purchase Program Agreement dated as of December 15,
2000 (the “Program Agreement”), among Dexia Public Finance Bank, Dexia
Holdings, Inc. (“DHI”), and FSA.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings provided in the Program
Agreement.

 

Number of Program Shares:                       (insert number of Program
Shares, not to exceed 126,958).

 

                By execution of this Application, the Participant hereby:

 

                (a)           confirms that he or she has reviewed the Program
Agreement, and accepts the restrictions on transfer, choice of law and forum and
arbitration requirements specified in the Program Agreement;

 

                (b)           represents and warrants that he or she is
acquiring the Program Shares for investment purposes only, and not with a view
towards distribution thereof;

 

                (c)           agrees to pay to the order of DHI, within five
business days after the expiration of the Subscription Period, cash in the
amount of U.S. $78.766 times the number of Program Shares set forth above;

 

                (d)           acknowledges that Program Shares shall be
delivered to the Participant against receipt of payment; and

 

                (e)           agrees that, if payment for any Program Shares is
not received by DHI within 5 business days after the expiration of the
Subscription Period, then this subscription shall be null and void.

 

                IN WITNESS WHEREOF, the undersigned Participant has duly
executed and delivered this Application as of the date set forth below.

 

Date:

 

Name:

 

 

 

 

 

(please print)

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit B

 


SUBSEQUENT SUBSCRIPTION APPLICATION


 

                The undersigned member (the “Participant”) of the Board of
Directors of Financial Security Assurance Holdings Ltd. (“FSA”) hereby
subscribes to the number of Program Shares set forth below in accordance with
Section 1(b) of the Share Purchase Program Agreement dated as of December 15,
2000, as amended from time to time (the “Program Agreement”), among Dexia Credit
Local (successor to Dexia Public Finance Bank), Dexia Holdings, Inc. (“DHI”),
and FSA.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings provided in the Program Agreement.

 

Number of
Program Shares:

 

 

 

(insert number of Program Shares, not to exceed, together with current Program
Shares

 

 

 

 

and Phantom Program Shares, 126,958 in the aggregate).

 

                By execution of this Application, the Participant hereby:

 

                (a)           confirms that he or she has reviewed the Program
Agreement, and accepts the restrictions on transfer, choice of law and forum and
arbitration requirements specified in the Program Agreement;

 

                (b)           represents and warrants that he or she is
acquiring the Program Shares for investment purposes only, and not with a view
towards distribution thereof;

 

                (c)           agrees to pay to the order of DHI, within five
business days after receipt of the Resale Price Notification, cash in the amount
of the Resale Price (determined as of the end of the calendar quarter in which
FSA receives this Application) times the number of Program Shares set forth
above;

 

                (d)           acknowledges that Program Shares shall be
delivered to the Participant against receipt of payment; and

 

                (e)           agrees that, if payment for any Program Shares is
not received by DHI within 5 business days after receipt of the Resale Price
Notification, then this subscription shall be null and void.

 

                IN WITNESS WHEREOF, the undersigned Participant has duly
executed and delivered this Application as of the date set forth below.

 

Date:

 

 

Name:

 

 

 

 

 

 

 

 

(please print)

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Exhibit C

 


FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.


DEFERRED COMPENSATION PLAN/SERP INVESTMENT ELECTION FORM


DIRECTOR SHARE PURCHASE PROGRAM


 

                The undersigned member (the “Participant”) of the Board of
Directors of Financial Security Assurance Holdings Ltd. (“FSA”) hereby requests
that the Human Resources Committee transfer the deemed investments of his or her
Account under the FSA Deferred Compensation Plan or SERP (the “Plan”) as
specified below to make a deemed investment in the number of Phantom Program
Shares specified below as contemplated by Section 2(a) of the Share Purchase
Program Agreement dated as of December 15, 2000, as amended from time to time
(the “Program Agreement”), among Dexia Credit Local (successor to Dexia Public
Finance Bank), Dexia Holdings, Inc., and FSA.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings provided in the Plan or the
Program Agreement, as the context may require.

 

Number of DCP Phantom

 

 

Number of SERP Phantom

 

Program Shares:

 

 

 

Program Shares:

 

 

(insert number of Phantom Program Shares, not to exceed 126,958 less the number
of Program Shares subscribed to pursuant to Section 1(a) of the Program
Agreement)

 

Transfer from the specified Deemed Investments in the Participant’s Account:

 

 

 

 

 

 

 

 

 

 

 

 

 

(if individual investments are not specified, a pro-rata reduction will be made)

 

                By execution of this Application, the Participant hereby:

 

                (a)           confirms that he or she has reviewed the Program
Agreement, and accepts the restrictions on transfer, choice of law and forum and
arbitration requirements specified in the Program Agreement in the event that he
or she should acquire actual Program Shares upon expiration of the applicable
Deferral Period;

 

                (b)           agrees that this deemed investment in Phantom
Program Shares shall remain in effect until either (i) the Deferral Period
applicable to such deemed investment shall expire or (ii) FSA common shares
shall cease to be outstanding;

 

                (c)           agrees that he or she will not extend the Deferral
Period applicable to this Deemed Investment in Phantom Program Shares beyond the
expiration of his or her membership on the FSA Board of Directors (the
“Expiration Date”); and that any extension of a Deferral Period applicable to
such Deemed Investment shall be deemed to be a request to extend such Deferral
Period until the earlier of the requested extension date and the Expiration
Date;

 

 

11

--------------------------------------------------------------------------------


 

                (d)           represents and warrants that any actual Program
Shares acquired in connection with Plan distribution will be acquired for
investment purposes only, and not with a view towards distribution thereof;

 

                (e)           acknowledges that an amount equal to the value of
any dividends paid on Program Shares shall be credited to his or her Account
under the Plan;

 

                (f)            acknowledges that this investment election is not
binding on the Human Resources Committee (subject to the provisions of the Plan)
and the right to receive payments under the Plan represents an unfunded,
unsecured obligation of FSA; and

 

                (g)           acknowledges that, to the extent that the Human
Resources Committee acts on my investment change, such change will be made on
the fifth business day after the expiration of the Subscription Period.

 

                IN WITNESS WHEREOF, the undersigned Participant has duly
executed and delivered this Election Form as of the date set forth below.

 

Date:

 

 

Name:

 

 

 

 

 

 

 

 

(please print)

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

Exhibit D

 


FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.


DEFERRED COMPENSATION PLAN/SERP INVESTMENT ELECTION FORM


DIRECTOR SHARE PURCHASE PROGRAM


 

                The undersigned member (the “Participant”) of the Board of
Directors of Financial Security Assurance Holdings Ltd. (“FSA”) hereby requests
that the Human Resources Committee transfer the deemed investments of his or her
current Account under the FSA Deferred Compensation Plan or SERP (the “Plan”) as
specified below to make a deemed investment in the number of Phantom Program
Shares specified below as contemplated by Section 2(b) of the Share Purchase
Program Agreement dated as of December 15, 2000, as amended from time to time
(the “Program Agreement”), among Dexia Credit Local (successor to Dexia Public
Finance Bank), Dexia Holdings, Inc., and FSA.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings provided in the Plan or the
Program Agreement, as the context may require.

 

Number of DCP Phantom

 

 

Number of SERP Phantom

 

Program Shares:

 

 

 

Program Shares:

 

 

(insert number of Phantom Program Shares, not to exceed, together with current
Program Shares and Phantom Program Shares, 126,958 in the aggregate)

 

Transfer from the specified Deemed Investments in the Participant’s Account:

 

 

 

 

 

 

 

 

 

 

 

 

 

(if individual investments are not specified, a pro-rata reduction will be made)

 

                By execution of this Application, the Participant hereby:

 

                (a)           confirms that he or she has reviewed the Program
Agreement, and accepts the restrictions on transfer, choice of law and forum and
arbitration requirements specified in the Program Agreement in the event that he
or she should acquire actual Program Shares upon expiration of the applicable
Deferral Period;

 

                (b)           agrees that this deemed investment in Phantom
Program Shares shall remain in effect until either (i) the Deferral Period
applicable to such deemed investment shall expire or (ii) FSA common shares
shall cease to be outstanding;

 

                (c)           agrees that he or she will not extend the Deferral
Period applicable to this Deemed Investment in Phantom Program Shares beyond the
expiration of his or her membership on the FSA Board of Directors (the
“Expiration Date”); and that any extension of a Deferral Period applicable to
such Deemed Investment shall be deemed to be a request to extend such Deferral
Period until the earlier of the requested extension date and the Expiration
Date;

 

 

13

--------------------------------------------------------------------------------


 

                (d)           represents and warrants that any actual Program
Shares so acquired will be acquired for investment purposes only, and not with a
view towards distribution thereof;

 

                (e)           acknowledges that an amount equal to the value of
any dividends paid on Program Shares shall be credited to his or her Account
under the Plan;

 

                (f)            acknowledges that this investment election is not
binding on the Human Resources Committee (subject to the provisions of the Plan)
and the right to receive payments under the Plan represents an unfunded,
unsecured obligation of FSA;

 

(g)           acknowledges that the Resale Price (the deemed purchase price for
the Deemed Program Shares) shall be determined as of the close of the calendar
quarter in which this election form is duly submitted; and

 

                (h)           acknowledges that, to the extent that the Human
Resources Committee acts on my investment change, FSA shall notify the
Participant of the Resale Price (the “Resale Price Notification”) within 45 days
after the end of the calendar quarter in which the Participant made his or her
election, at which time such investment election shall be effected, subject to
the general terms and provisions of the DCP and SERP.

 

                IN WITNESS WHEREOF, the undersigned Participant has duly
executed and delivered this Election Form as of the date set forth below.

 

Date:

 

 

Name:

 

 

 

 

 

 

 

 

(please print)

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

CONSENT AND POWER OF ATTORNEY

 

                The undersigned director (the “Participant”) of Financial
Security Assurance Holdings Ltd. (“FSA”) participates and/or is eligible to
participate in the FSA Director Share Purchase Program pursuant to which the
Participant is entitled to purchase outstanding shares of FSA Common Stock
(“Program Shares”) and make deemed investments in Program Shares (“Phantom
Program Shares”) under FSA’s Deferred Compensation Plan (the “DCP”) and
Supplemental Executive Retirement Plan (the “SERP”), all as contemplated by the
Share Purchase Program Agreement dated as of September 4, 2000 (the “Initial
Agreement”), among Dexia Public Finance Bank (“DPFB”), Dexia Holdings, Inc.
(“DHI”), and FSA.

 

                For good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Participant hereby consents and agrees with
DPFB, DHI and FSA as follows:

 

                (i)  The Share Purchase Program Agreement dated as of
December 15, 2000 (the “Program Agreement”), shall replace and correct the
Initial Program Agreement in all respects with retroactive effect.

 

                (ii)  All purchases by the Participant of Program Shares and all
deemed investments by the Participant in Phantom Program Shares, in each case
made prior to the date hereof under the Initial Agreement, shall be amended to
represent purchases or investments, as the case may be, for the same dollar
amount (rounded up to the nearest whole number of shares) at $78.766 per share
(as contemplated by the Program Agreement) rather than $76 per share (as
contemplated by the Initial Agreement); provided that all such Program Shares
and Phantom Program Shares shall be subject to the Resale Price and other
provisions of the Program Agreement.  Each Subscription Application and
Investment Election Form submitted under the Initial Agreement shall be deemed
replaced with a Subscription Application and Investment Election Form under the
Program Agreement in the forms attached thereto.

 

                (iii)  The Participant does hereby (A) constitute and appoint
each of the Chief Executive Officer, the President and the General Counsel of
FSA to be his agent and attorney-in-fact, with the power to act fully hereunder
and with full power of substitution to act in the name and on behalf of the
undersigned, to sign in the name and on behalf of the undersigned, as
shareholder of FSA, any and all written consents in lieu of a meeting by the
shareholders of FSA, in such manner as deemed appropriate by DHI in its sole
discretion; and (B) waive notice of any meeting of shareholders of FSA.  The
foregoing power-of-attorney and waiver shall be in full force and effect for so
long as the undersigned shall be a Participant, unless and until revoked by
written instrument delivered to the General Counsel of the Company.

 

                IN WITNESS WHEREOF, the undersigned Participant has caused this
Consent and Power of Attorney to be signed as of the 15th day of December, 2000.

 

 

 

 

 

 

Please sign here: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name (please print name here): 

 

 

 

 

15

--------------------------------------------------------------------------------